NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN PABLO MORALES,                             No.    16-70691

                Petitioner,                     Agency No. A077-969-030

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Juan Pablo Morales, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing Morales’s appeal

from an immigration judge’s (“IJ”) decision denying Morales’s application for

asylum, withholding of removal and relief under the Convention Against Torture

(“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184–85 (9th Cir. 2006). We deny the petition for review.

      Morales has waived any challenge to the agency’s dispositive determination

that his asylum application was untimely. Martinez-Serrano v. INS, 94 F.3d 1256,

1259–60 (9th Cir. 1996). Thus, Morales’s asylum claim fails.

      As to withholding of removal, the BIA did not err in finding that Morales

failed to establish membership in a cognizable social group. See Reyes v. Lynch,

842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))).

      Substantial evidence supports the agency’s conclusion that Morales

otherwise failed to establish a nexus between the harm he fears and a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random


                                           2
violence by gang members bears no nexus to a protected ground”). Our conclusion

is not affected by the differing nexus standards applicable to asylum and

withholding of removal claims. Cf. Barajas-Romero v. Lynch, 846 F.3d 351, 360

(9th Cir. 2017) (discussing Zetino v. Holder having drawn no distinction between

the standards where there was no nexus at all to a protected ground).

      Thus, Morales’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Morales failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          3